

115 HR 6046 IH: Duty to Report Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6046IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Swalwell of California (for himself, Mr. Cohen, Mr. Ted Lieu of California, Mr. Carson of Indiana, Mr. Quigley, Mr. Castro of Texas, Ms. Clarke of New York, Mr. Gallego, Mr. Garamendi, Ms. Norton, Mr. Ryan of Ohio, Mrs. Demings, Mr. Jeffries, Ms. Speier, Mr. Brendan F. Boyle of Pennsylvania, Mr. Johnson of Georgia, and Mr. Welch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require candidates for election for public office to notify the Federal Bureau of Investigation
			 upon receiving unsolicited information about other candidates in the
			 election from a foreign power or an agent of a foreign power, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Duty to Report Act of 2018. 2.Requiring candidates receiving information on opponents from foreign powers to notify FBI (a)Notification requirementIf a candidate, an individual who is an immediate family member of a candidate, or any individual affiliated with a campaign of a candidate knowingly receives or is offered unsolicited information about any of the other candidates for election for that office which is from a source the candidate or individual knows is a foreign power or an agent of a foreign power (or if the candidate or individual recklessly disregards the fact that the source is a foreign power or an agent of a foreign power), or receives an unsolicited notification that a foreign power or an agent of a foreign power has such information in its possession, the candidate or individual shall notify the Federal Bureau of Investigation of the receipt or offer of the information or the notification (as the case may be).
 (b)ExceptionsSubsection (a) does not apply with respect to— (1)information which a candidate or individual knows or may reasonably believe is in the public domain; or
 (2)information which no person would reasonably believe could be used to the advantage of the campaign of the candidate who receives the information or to whom the information is offered (or whose immediate family member or individual affiliated with the campaign receives or is offered the information).
 (c)PenaltyWhoever fails to comply with subsection (a) shall be fined under title 18, United States Code, or imprisoned not more than 2 years, or both.
			3.Definitions
 In this Act, the following definitions apply: (1)The term agent of a foreign power and the term foreign power each has the meaning given such term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
 (2)The term candidate means an individual who seeks nomination for, or election to, any Federal, State, or local public office.
 (3)The term immediate family member means, with respect to a candidate, a parent, parent-in-law, spouse, child, or sibling. (4)The term individual affiliated with a campaign means, with respect to a candidate, an employee of any organization legally authorized under Federal, State, or local law to support the candidate’s campaign for nomination for, or election to, any Federal, State, or local public office, as well as any independent contractor of such an organization and any individual who performs services for the organization on an unpaid basis (including an intern or volunteer).
			